              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHANE EDDOWES                                  :      Civil No. 3:18-CV-125
                                               :
      Plaintiff                                :      (Judge Caputo)
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
DIRECTOR, STATE DEPARTMENT                     :
 OF CORRECTIONS, et al.,                       :
                                               :
      Defendants.                              :


                            MEMORANDUM ORDER

      I.     Statement of Facts and of the Case

      This is a pro se state prisoner civil rights lawsuit. The plaintiff, Shane

Eddowes, is an inmate housed at the State Correctional Institution (SCI) Rockview.

Eddowes’ current complaint levels allegations that often have the quality of things

that are more imagined than real. In his amended complaint Eddowes names multiple

defendants, and the gravamen of Eddowes’ amended complaint is an allegation that

drug manufacturers, pharmacy personnel and his own treating physicians have

entered into a far-reaching conspiracy to illegally substitute adulterated drugs for his

prescription anti-seizure medications.

      With the issues in this litigation framed in this fashion, Eddowes previously

filed a motion to compel production of certain information from the defendants.

(Doc. 56.) This motion to compel also had a confused quality to it. Despite the

                                           1
specific allegations in his complaint regarding the furtive substitution of a placebo

for a specific medication at a particular time, Eddowes sought decades worth of

seemingly unrelated information on a host of legal and medical issues from the

defendants, along with certain documents from the Department of Corrections that

relate to his concerns about C.I.A. and F.B.I. neural implants and mind and body

control, a category of discovery claim that Arelies on >fantastic or delusional

scenarios.= Neitzke v. Williams, 490 U.S. 319, 328, 109 S.Ct. 1827, 104 L.Ed.2d 338

(1989).@ DeGrazia v. F.B.I., 316 F. App'x 172, 173 (3d Cir. 2009). The defendants

responded to these discovery demands by filing a response which indicated that they

have provided Eddowes with approximately 120 documents, all of which confirm

that he is receiving his prescribed medication. (Doc. 58.) The defendants have also

explained to Eddowes that many of the items he seeks do not exist and have

confirmed for him that they are not engaged in neural implants or mind and body

control experiments. (Id.)

      Given this response, we denied Eddowes’ motion to compel.

             Eddowes has now filed another motion to compel, (Doc.64), which

reprises many of his past demands, and also asks that we order the Department of

Corrections to conduct independent laboratory testing of his hair. The motion is not

accompanied by a brief, as required by the rules of this court. will be denied. This

failure to file a brief has consequences for the plaintiff since we are entitled to deem

the plaintiff to have withdrawn a motion when he fails to properly support that
                                           2
motion by filing a brief in a timely fashion. See, e.g., Salkeld v. Tennis, 248 F. App'x

341 (3d Cir.2007) (affirming dismissal of motion under Local Rule 7.5); Booze v.

Wetzel, 1:12-CV-1307, 2012 WL 6137561 (M.D. Pa. Nov. 16, 2012) report and

recommendation adopted, 1:CV-12-1307, 2012 WL 6138315 (M.D. Pa. Dec. 11,

2012); Breslin v. Dickinson Twp., 1:09BCVB1396, 2011 WL 1577840 (M.D.Pa.

Apr.26, 2011) Prinkey v. Tennis, No. 09B52, 2010 WL 4683757 (M.D.Pa. Nov.10,

2010) (dismissal under Local Rule 7.5); Griffin v. Lackawanna County Prison

Board, No. 07B1683, 2008 WL 4533685 (M.D.Pa.Oct.6, 2008) (dismissal under

Local Rule 7.6).

      Since this latest motion to compel is not accompanied by a brief which would

have explained the plaintiff’s entitlement to relief, as required by the local rules, the

motion (Doc. 64) is DEEMED WITHDRAWN and DISMISSED without prejudice.

      So ordered this 4th day of January, 2019.


                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                           3
